Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. Claims 7-10, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species IIa-e, as set forth in the Office action mailed on 10/05/2020, is hereby withdrawn and claims 7-10 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1 and 4-11 are allowed.

The following is an examiner’s statement of reasons for allowance: the claims are drawn to a decorative material comprising a first and second gloss-adjusting layer and a substrate. Wherein a resin component constituting the first gloss-adjusting layer and the second gloss-adjusting layer is a mixture of a urethane-based thermosetting resin having a polyol and an isocyanate and an ionizing radiation-curable resin having an acrylic group or a methacrylic group. The amount of urethane-based resin contained in the first gloss-adjusting layer in a range of 3 parts by mass or more and 100 parts by mass or less relative to 100 parts by mass of the ionizing radiation-curable resin in the first gloss-adjusting layer and a resin component that constitutes the second gloss-adjusting layer is within a range of more than 0 parts by mass and 25 parts by mass or less relative to 100 parts by mass of the ionizing radiation-curable resin of the second gloss adjusting layer.

The closes prior art of record is Kobayashi (US 2008/0070005) and Takahashi (US 2003/0113520).

As discussed previously, none of Kobayashi or Takahashi teach a second gloss-adjusting layer which is mixture of urethane-based thermosetting and ionizing radiation-curable resin. And Kobayashi teaches away from including ionizing radiation-curable resin is the second resin layer (0062). Thus the claims are allowed over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727.  The examiner can normally be reached on M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALICIA J SAWDON/Primary Examiner, Art Unit 1781